1. Allegation of mass graves in Indian-administrated Kashmir
The next item is the debate on six motions for resolutions on the allegation of mass graves in Indian-administrated Kashmir.
author. - Mr President, I am very glad about the very wise decision you have taken.
Commissioner, thousands of civilians have been the victims of extrajudicial killings and forced disappearances, torture, rape and other serious human rights abuses which have occurred in Jammu and Kashmir since the beginning of the armed conflict there in 1989. Shamefully, most of these crimes have not been fully resolved to date. Furthermore, there is real concern about the safety of human rights activists, including those who are seeking to investigate the fate of the many missing persons.
This Parliament strongly condemns all acts involving human rights abuses in the region and calls upon all governments concerned to show a strong will to uphold the rule of law and justice and to redouble their efforts in order to secure full investigations into the politically motivated crimes committed in Jammu and Kashmir in the past.
author. - (PL) Mr President, I must say that it is not good when a president from the old EU discriminates against Members from the new EU by twice allowing a Member from the old EU, Mr Posselt, to speak, while I, the co-author of three reports, cannot rise to speak even once on this matter. I class this as discrimination and something that is totally unacceptable. I shall be submitting an appropriate letter on this, Mr President. This is a very disturbing thing.
With regard to this situation, we are not looking at a black-and-white film. On the border between India and Pakistan conflicts arise that are often provoked by the Pakistani state, as we very well know. We know about the so-called line of control guarded by the armed forces of the two countries. Following the recent 20-year period of peace along this border, Pakistan has resumed its attacks on the state of Kashmir. I am therefore asking for attention to be given to the other side too. Of course, I am not underestimating the issue of the graves that we are discussing here, although the number of victims is probably considerably smaller there.
author. - Mr President, I welcome the opportunity to debate this particular issue because it is of great concern to many of us in this House whenever, in any part of the world, a significant number of graves come to light that are only accessible with permission of the security forces.
Therefore this motion for a resolution - along with the hearing in the Subcommittee on Human Rights next week - takes on an even greater significance because of the political and security situation in the area. As this House well knows, we have ourselves debated that general situation before, perhaps also under less than transparent conditions.
There is indeed a history of disappearances in the region. We know that a number of these have been linked to the activities of the security forces. We know that it is the most heavily militarised area in the world. We know that this also is an area where there are arrests and significant detention without trial. Therefore that also colours our interpretation of such findings, making it all the more important that there should be a really open investigation allowing full transparency and full access for the international community.
I hope that the European Union will, as the resolution states, offer its support for high-quality forensic expertise and any other assistance which is needed in this investigation, because it is important for our interpretation of what is happening there that we reach the fullest possible understanding. With that also goes - as others have said - the protection of human rights activists who are themselves trying to investigate the issue, such as Pervez Imroz.
I think we would all agree that it is the duty of all democratically elected governments to investigate such findings fully in complete transparency, and to try and trace those whose bodies are there and their relatives, so that we can fully understand the situation and not apply various interpretations to it which might not be the truth.
I think Parliament is absolutely right to be discussing this issue, and absolutely right to be calling on the Commission to offer its assistance, particularly given the ongoing problems that we are seeing in the region at present.
author. - (FI) Mr President, I regard your interpretation of the Rules of Procedure as politically correct but legally incorrect and would definitely like the matter to be examined by the Presidents and the Parliamentary Legal Office; this is because the application of the rule in question does not allow for the interpretation you have made today and requires more detailed study.
As for the matter in hand, India has been called the world's largest democratic State. It is indeed large in terms of population but the idea of whether a country is democratic also depends on its human rights situation. Measures alleged to have been taken by the government's security services against human rights activists in Jammu and Kashmir indicate that not all principles of the rule of law are respected in India, despite the fact that the country's government has clearly declared that it does not allow violations of human rights.
We regard the action of the Indian government as lacking in credibility and ask where thousands of people have disappeared to and whose are the bodies found in the mass graves. We condemn forced disappearances, torture, rape and other violations of human rights. The fact that we suspect the Indian government of having a part in all this is an especially serious matter. Therefore we in the European Parliament demand that an independent investigation be carried out by the Indian government to identify the origin of the mass graves and the identities of the murderers and their victims.
The matter is not insignificant given the nature of the Kashmir region. There is a risk that the neighbouring state, Pakistan, would be party to any new conflict and in that case the events in question may act as a spark to nationalist kindling in this explosive area. We must support the joint resolution on a thorough investigation into the events which occurred in Jammu and Kashmir.
author. - (DE) Mr President, we have often discussed the conflict in Kashmir here, and I must add that there was a time of hope, of rapprochement between Pakistan and India. It was hoped that the situation would ease. Alas, the domestic political crises in both nations have brought a renewed hardening and we, the European Parliament, are working very hard to get the situation moving again.
I am very grateful to Mr Gahler, who, as Chief Observer of our Elections Observation Mission in Pakistan, has worked so hard for democracy in Pakistan and to ensure that our contacts with India serve the same goal and that we are supporting confidence-building.
One might wonder why we are addressing mass graves, as this will not bring the dead back to life and may worsen the climate between the two countries. We are doing it because real peace can only be created when there is justice for the victims - and there are victims not just with Pakistani or Indian passports. There are victims on both sides, and the main victim is the Kashmiri people. That is why we must investigate these mass graves, we must determine where the many people are who have disappeared and are being mourned by their families. Only then can the confidence be established that is necessary for a truly peaceful solution that people also feel they are part of.
Kashmir belongs first and foremost to the Kashmiri people themselves. We should therefore support a solution that finally gives the Kashmiris some breathing space, finally creates political freedom and provides a sensible compromise solution, for this is one of the longest-running conflicts of all. It has been raging since the Second World War, and it is scandalous that nobody has yet managed to bring the problem under control.
We therefore support all efforts to carry out these investigations and help give the victims the dignity and justice they deserve.
on behalf of the PSE Group. - Mr President, just for the record, I am not an author of this resolution. I do not know who has put my name down because I have not signed it.
I just want to say that I am really surprised to see this item as an urgency before we have debated it properly in either the Subcommittee on Human Rights, or for that matter, any other subcommittee or delegation of this Parliament. This is not a new issue and it has been extensively investigated by the media in India. It has been raised over and over again. It would have been good to have had the debate before. This is the reason that the Socialist Group were against having this item as an urgency now because we believed it should have been properly discussed in committee before.
The whole urgency is based on reports by a single NGO. I am not denying that these things are happening, but I have had communication with the Commission, who are calling into question various things in this report. So I would really question what it does for this Parliament's credibility to have an urgency before things are properly investigated.
As Chairwoman of the European Parliament's Delegation for relations with India, I personally would have liked an opportunity to look at the contents of this report and examine how many cases we are looking at and the result of the conflict in the region, where there have already been something like 4 500 deaths among military personnel and 13 000 civilians have lost their lives. The graves we are talking about are in the line of control.
This resolution text ignores the fact that the issue has been investigated over the last five years, following the 2002 elections, and I have been informed that NGOs have had access to the area and have been invited to submit their names of disappeared persons to help the authorities to identify the graves. Nobody is denying that security forces have been involved in disappearances. What this resolution leaves out is that they have been investigated by the authorities. I personally would urge this House not to vote for this resolution.
on behalf of the PPE-DE Group. - Mr President, I can only join in the concerns about the discovery of hundreds of graves in Jammu and Kashmir since 2006, but I am particularly concerned about the armed attack on the respected human rights lawyer, Pervez Imroz, just 11 days ago in Srinagar, and the continuous harassment of numerous human rights activists. I think it is opportune, therefore, to urge the Indian Government to launch an independent investigation into these graves and as a first step to secure the grave sites so as to preserve the evidence.
We also call on the European Commission to offer the Indian Government financial and technical assistance through the Stability Instrument for such an inquiry, and possibly further measures of conflict resolution in Kashmir.
on behalf of the ALDE Group. - Mr President, I think we should be clear what this motion for a resolution is not: it is not a re-run of the rather controversial and contentious report that we had last year; it is not about how to get a political solution to the territorial dispute and conflict over Kashmir. It is nothing of the sort. It is a simple focus on humanitarian questions, with a call for an independent and impartial investigation and accountability for alleged disappearances.
It could have been handled in various ways. It is true that these discoveries of unidentified graves go back to 2006. But two things prompted the urgency request. One was the report going back to 29 March from the Association of the Parents of Disappeared Persons and the second was the attack on 30 June, with perpetrators unknown, on Pervez Imroz, the award-winning human rights lawyer and founder of that association. I think that justifies the urgency.
At least part of the purpose of this resolution is to urge some action by the European Union, not least in paragraph 2, which urges the Commission to offer financial and technical assistance to the Indian Government. It also calls for EU Member States to take up the issue in the dialogue on human rights with the Indian Government in the second half of this year. So the focus is on getting an independent investigation and not least to assign a civilian prosecutor to the task. I think it is justified and is something that has a particular and circumscribed focus and does not talk about the whole issue of Kashmir.
on behalf of the UEN Group. - (PL) Mr President, the resolution speaks of facts that are an outcome of the conflict over Kashmir between Pakistan and India that has been going on for the past 50 years. This conflict has been the cause of several wars. Only China has benefited from it. There has been indirect involvement by Russia and the United States in the conflict, and funds have come from Arab countries and China. The UN has played a positive role in ameliorating the conflict. This conflict is still going on, and attacks by fundamentalists continue to bring a bloody harvest. This is the most serious problem faced by the inhabitants of Kashmir. Victims on the Indian side are buried, while on the Pakistani side in many cases they become objects of revenge. The key role in resolving the conflict and evaluating the facts should be played by the UN, not by us. We feel morally obliged, in so far as the democratic government of India does not take this on, to provide assistance and stabilisation in the prevailing situation in Kashmir, and in a moral evaluation of the actions taken in the conflict. I view the holding of a discussion on this subject more as a political manifestation than a pragmatic action. I do not support the resolution.
(LT) We are fully aware of the fact that the military conflict in Jammu and Kashmir has been going on for several decades. However, today the most important point is that, in spite of the commitment of the Indian Government not to tolerate human rights abuse in Jammu and Kashmir, the international community still receives information on human rights violations, most recently regarding a large number of unknown graves containing hundreds of unrecognised human bodies. We want to know and must find out who these people were, of what violence they are the victims and what crimes they are alleged to have committed.
We not only condemn unlawful killings and disappearances, but also insist that the Indian Government carry out a thorough independent investigation into the mass graves, having protected them in order to preserve the evidence. I do believe that the European Commission will find ways of rendering financial and technical support to the Indian Government in order to facilitate the investigation.
Mr President, I only want to take the floor again because, as an author of this resolution, I feel obliged to answer what Mrs Gill has said. It is extremely rare that the urgency subjects we discuss on Thursday afternoon go before a committee before they come here, otherwise they would not be urgent. It is an urgency because there are mass graves which have been discovered recently, and we need to sort this problem out.
Secondly, if the Socialist Group wants to have a majority when voting, then perhaps Mrs Gill's group should make sure that their MEPs do not leave before the end of the part-session in order to go back home earlier - while we have to stay here and discuss and vote. I would say to Mrs Gill: I think you should first look at your MEPs because you are the one who is complaining about it, and then discuss other groups' MEPs.
(PL) Mr President, the mass graves and mass burials of thousands of people in the states of Jammu and Kashmir make one's blood run cold in one's veins. For us Europeans it is a reminder of German and Soviet crimes and of the dark sides of Fascism and Stalinism. It revives memories of Hitler's concentration camps and of the Soviet murder of Polish officers at Katyń. After our distant and more recent experiences, we should be doing all we can to put a stop to genocide, and where it has already taken place we should commemorate it and give families the right to the graves of their ancestors and compensation for them. The situation in Kashmir demands that the necessary financial and technical assistance be given to the Indian Government and that the UN response be strengthened in order to return the situation in this region of the world to normality.
Mr President, when mass graves are found, wherever they are found, it is imperative to find out who the victims are, how and why they were killed, who is investigating and who is being investigated. Rather than being an incendiary activity, it establishes the truth and honours the humanity of the victims, and that is the start of establishing the truth that sets us all free.
Member of the Commission. - Mr President, the Commission is aware of, and has seen reports about, mass graves in Indian-administered Kashmir and we are following closely requests from NGOs to the Indian Government to launch urgent, impartial and independent investigations on this matter. Meanwhile, the Indian authorities and the government at central level remain silent on the report.
We have also received information that the lawyer Pervez Imroz and another NGO activist who investigated the charges of human rights violations in Kashmir were subjected to intimidation and harassment on 20 and 21 June.
The Commission delegation in New Delhi is further investigating this matter, in close cooperation with the French Presidency and the Member States' embassies in the Indian capital. The Presidency has contacted the resident Commissioner of Indian-administered Kashmir in New Delhi and has expressed the EU's concerns over the situation. If accurate, such reports would constitute very worrying developments as to the respect of democratic principles and the rule of law, and would run counter to certain positive developments in Indian-administered Kashmir, such as the composite dialogue, which is still on track.
The debate is closed.
The vote will take place after the debates unless, as I said earlier, a request is properly submitted and it is properly established that there is no quorum present.